Exhibit 10.4

Execution Version

FIRST AMENDMENT

TO

NOTE AND WARRANT PURCHASE AGREEMENT

 

 

THIS FIRST AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT (this “Amendment”)
is made and entered into effective as of October 4, 2018, by and between ODYSSEY
MARINE EXPLORATION, INC., a Nevada corporation (“Odyssey”), and the Initial
Lenders (as defined below). All capitalized terms used but not otherwise defined
in this Amendment shall have the respective meanings given to such terms in the
Original Agreement (as defined below).

Recitals:

A.    Odyssey, Kenneth Fried (“Fried”), and Steven Moses are parties to a Note
and Warrant Purchase Agreement, dated as of July 12, 2018 (the “Original
Agreement”);

B.    Section 9(f) of the Original Agreement provides that the Original
Agreement may be amended with the written consent of the Company and the
Majority Note Holders;

C.    Fried currently holds 75.0% of the aggregate principal amount of the Notes
as of the date of this Amendment and therefore constitutes the Majority Note
Holders;

D.    Fried desires to purchase, and Odyssey desires to sell to Fried, an
additional $250,000 of the Notes and a Warrant to purchase an additional 15,625
Conversion Shares (the “Current Transaction”) pursuant to the Original
Agreement, as amended by this Amendment; and

E.    Odyssey and the Fried desire to enter into this Amendment to amend or
otherwise modify certain terms of Original Agreement, as set forth in this
Amendment, to and to evidence their respective written consent to such
amendments and modifications.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

A1. Amendment of Definition of “Outside Date.” Section 1(n) of the Original
Agreement is hereby amended by deleting it in its entirety and inserting in lieu
thereof the following:

“(n) ‘Outside Date’ means October 4, 2018.”

A2. Amendment of Definition of “ExO AR Consolidated Note.” Section 1(h) of the
Original Agreement is hereby amended by deleting it in its entirety and
inserting in lieu thereof the following:

“(h) ‘ExO AR Consolidated Note’ means the Second Amended and Restated
Consolidated Note and Guaranty, dated August 31, 2017, in the principal amount
of up to $18.0 million, made by ExO and payable to OMO.”

A3. Amendment of Schedule of Lenders. The Schedule of Lenders attached to the
Original Agreement is hereby amended by deleting it in its entirety and
inserting in lieu thereof Appendix A attached hereto, which gives effect to the
consummation of the current transaction.



--------------------------------------------------------------------------------

A4. Miscellaneous.

(a) Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, covenants, agreements, conditions and other provisions of the
Original Agreement shall remain in full force and effect in accordance with
their respective terms. This Amendment shall not constitute an amendment or
waiver of any provision of the Original Agreement except as expressly set forth
herein. Upon the execution and delivery hereof, the Original Agreement shall
thereupon be deemed to be amended and modified as hereinabove set forth as fully
and with the same effect as if the amendments and modifications made hereby were
originally set forth in the Original Agreements, and this Amendment the Original
Agreement shall henceforth be read, taken and construed as one and the same
instrument, but such amendments and modifications shall not operate so as to
render invalid or improper any action heretofore taken under the Original
Agreement.

(b) Governing Law. This Amendment, and all claims arising out of or relating to
it, shall be governed by and construed in accordance with the laws of the State
of Florida, excluding that body of law relating to conflict of laws.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.

 

ODYSSEY MARINE EXPLORATION, INC. By:   /s/ Mark D. Gordon  

Mark D. Gordon

President and Chief Executive Officer

 

KENNETH FRIED /s/ Kenneth Fried Kenneth Fried

 

3



--------------------------------------------------------------------------------

Appendix A

Schedule of Lenders

 

Lender

  

Date

  

Consideration

  

Number of Shares

of Common Stock

Issuable upon

Conversion of Note

Pursuant to §2(b)(ii)

  

Number of Shares

of Common Stock

Purchasable upon

Exercise of Warrant

Ken Fried

   7/12/18    $300,000    37,500    18,750

Steven Moses

   7/12/18    $200,000    25,000    12,500

Ken Fried

   8/17/18    $200,000    25,000    12,500

Ken Fried

   10/4/18    $250,000    31,250    15,625